Name: 2001/643/EC: Commission Decision of 30 July 2001 accepting undertakings in connection with the anti-dumping proceeding concerning imports of flat pallets of wood originating in the Republic of Poland (notified under document number C(2001) 2390)
 Type: Decision
 Subject Matter: wood industry;  international trade;  competition;  trade;  Europe
 Date Published: 2001-08-23

 Avis juridique important|32001D06432001/643/EC: Commission Decision of 30 July 2001 accepting undertakings in connection with the anti-dumping proceeding concerning imports of flat pallets of wood originating in the Republic of Poland (notified under document number C(2001) 2390) Official Journal L 227 , 23/08/2001 P. 0044 - 0048Commission Decisionof 30 July 2001accepting undertakings in connection with the anti-dumping proceeding concerning imports of flat pallets of wood originating in the Republic of Poland(notified under document number C(2001) 2390)(2001/643/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 2238/2000(2), and in particular Article 8(1) thereof,Having regard to Commission Regulation (EC) No 1023/97 of 6 June 1997 imposing a provisional anti-dumping duty on certain imports of flat pallets of wood originating in Poland and accepting undertakings offered from certain exporters in connection with those imports(3), as amended by Regulations (EC) No 1632/97(4) and (EC) No 1633/97(5), and in particular Article 2 thereof,After consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) The Commission, by Regulation (EC) No 1023/97 (hereinafter referred to as "the provisional Regulation"), imposed provisional anti-dumping duties on certain imports of flat pallets of wood falling within CN code ex 4415 20 20 originating in the Republic of Poland and accepted undertakings offered from certain exporting producers. These undertakings concerned only one pallet type, i.e. the EUR pallet.(2) Since sampling was used in the investigation, requests for reviews under Article 11(4) of Regulation (EC) No 384/96 could not be accepted. However, in order to ensure equal treatment between new exporters and the cooperating companies not included in the sample during the original investigation, the provisional Regulation was amended. Article 2 of Regulation (EC) No 1632/97 stipulated that new Polish exporting producers could have undertakings accepted with regard to exports of EUR pallets, provided they satisfied the criteria set out therein.(3) By Regulation (EC) No 2334/97(6), as last amended by Regulation (EC) No 1521/2000(7), the Council imposed a definitive anti-dumping duty on certain imports of flat pallets of wood originating in the Republic of Poland.B. NEW EXPORTERS' REQUEST(4) Following the adoption of Regulation (EC) No 2334/97, the following five further new Polish exporting producers have requested that Article 2 of Regulation (EC) No 1632/97 is applied to them and they offered undertakings with regard to the EUR pallets:- P.P.D.B. "Lesnik" S.C., Krosno,- "Europal" S.C., Brzeziny,- P.P.U.H. "Centropal" Eksport-Import, Czajkow,- Energomontaz Polnoc Serwis Sp.zo.o., Swierze Gorne,- P.P.H. "BOM'S" S-ka zo.o., Suwalki.They have also provided sufficient evidence pursuant to the aforementioned Article of this regulation showing that they are genuine new exporting producers. In application of Article 2 of Regulation (EC) No 1632/97, the undertakings offered by these five Polish exporting producers with regard to the EUR pallet should therefore be accepted.C. WITHDRAWAL OF UNDERTAKING(5) The following five Polish exporting producers, from which the Commission accepted the undertaking, have violated the undertaking by not complying with their reporting obligations as laid down in the undertaking:- Internationale Paletten Company Sp., Lebork (TARIC additional code 8575 ),- P.P.U.H. "Drewmax" Sp.zo.o., Krakow (TARIC additional code 8577 ),- S.U.T.R. "Rol Trak", Prochowice (TARIC additional code 8714 ),- Sliwka Lucyna, Klodzko (TARIC additional code 8445 ) and- Produkcja - Skup Elementow i Palet, Stanislaw Gorecki, Czajkow (TARIC additional code 8483 ).(6) One Polish producer, MACED Sklad Palet, J. Macionga, Miastko (TARIC additional code 8539 ), stated that they no longer produce the product concerned.(7) Therefore, the Commission informed these six companies that it is intended to remove their names from the list of companies from which an undertaking was accepted. These companies did not object to this course of action.D. COMPANIES SUBJECT TO THE UNDERTAKING(8) For the sake of clarity all the companies subject to the undertaking are listed in the Annex to this Decision,HAS ADOPTED THIS DECISION:Article 1The undertakings offered with regard to the EUR pallet by:- P.P.D.B. "Lesnik" S.C., Krosno,- "EUROPAL" S.C., Brzeziny,- P.P.U.H. "Centropal" Eksport-Import, Czajkow,- Energomontaz Polnoc Serwis Sp.zo.o., Swierze Gorne,- P.P.H. "BOM'S" S-ka zo.o., Suwalki;in connection with the anti-dumping proceeding concerning imports of flat pallets of wood originating in Poland and falling within CN code ex 4415 20 20 are hereby accepted.Article 2The undertakings accepted with regard to the EUR pallet by:- Internationale Paletten Company Sp., Lebork (TARIC additional code 8575 ),- P.P.U.H. "Drewmax" Sp.zo.o. (formerly P.P.H. "Drewnex"), Krakow (TARIC additional code 8577 ),- S.U.T.R. "Rol Trak", Prochowice (TARIC additional code 8714 ),- MACED Sklad Palet, J. Macionga, Miastko (TARIC additional code 8539 ),- Sliwka Lucyna, Klodzko (TARIC additional code 8445 ),- Produkcja - Skup Elementow i Palet, Stanislaw Gorecki, Czajkow (TARIC additional code 8483 );in connection with the anti-dumping proceeding concerning imports of flat pallets of wood originating in Poland and falling within CN code ex 4415 20 20 are hereby repealed.Article 3Articles 1 and 2 shall take effect on the day following publication of this Decision in the Official Journal of the European Communities.Done at Brussels, 30 July 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 257, 11.10.2000, p. 2.(3) OJ L 150, 7.6.1997, p. 4.(4) OJ L 225, 15.8.1997, p. 11.(5) OJ L 225, 15.8.1997, p. 13.(6) OJ L 324, 27.11.1997, p. 1.(7) OJ L 175, 14.7.2000, p. 1.ANNEXManufacturer>TABLE>